DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/510,384, was filed on July 12, 2019, and claims priority from US Provisional Application 62/697,038, filed July 12, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Final Office Action is in response to Applicant’s communication of Feb. 16, 2022.
Claims 1, 3-12, 14, and 16-20 are pending, of which claims 1 and 10 are independent.  
Claims 10, 17, and 18 are amended in the current response.  Claims 2, 13, and 15 were previously cancelled.
All pending claims have been examined on the merits.  

Allowable Subject Matter
Claims 1 and 3-9 were previously allowed, for the reasons provided in the Non-Final Office Action mailed Jan. 14, 2022. 
Claims 17-20 are currently allowed. 
Independent claim 17 was previously objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the claims 10 and 16, and also amended to expressly recite that the “communication” is sent to the patient. 
Claim 17 has been amended accordingly, so the 35 USC § 101 rejection of claim 17 and its dependent claims 18-20 have been withdrawn.
Dependent claims 18-20 are allowed, because they depend from allowable claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “system” is directed to unembodied software-per-se, and therefore does not fall into any of the four statutory categories.  See MPEP § 2106.03(I).
Claims 10-12, 14, and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
This judicial exception is not integrated into a practical application because: 
The claim is directed to an abstract idea with additional generic computer elements, but the generically recited computer elements do not add a meaningful limitation to the abstract idea. The generically recited computer elements amount to simply implementing the abstract idea on a generic “server” with a “storage”. 
The claim amounts to mere instructions to implement an abstract idea on a computer (“server” with a “storage”).
The extra solution steps (e.g. “sending a communication to the patient user”) does not add a meaningful limitation to the method as they are insignificant extra-solution activity.
In independent claim 10, the abstract idea is in italic font, and the “additional elements” to the abstract idea are italic and underlined:
10. (Currently Amended) A system for generating customized patient billing communications comprising: 
software executing on a server which receives patient billing data indicative of a patient visit and further indicative of a balance; 
said software accessing a storage to determine patient visit context data indicative of one or more visit codes associated with the billing data; 
said software generating a communication for a patient user based on the patient visit context data with message content altered from a standard message based on the one or more visit codes, the communication further including a bill for the balance in addition to the message content and the communication being a first communication to the patient user with the bill; 
wherein the one or more visit codes include one or more patient treatment codes and the software modifying a communications methodology for the communication based on the one more patient treatment codes; 
wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes;
	wherein the software sends the communication to the patient user according to the modified rank order and, based on bill collection success, the storage is updated by the software to give greater weight to the communication methodology and/or altered message content which is/are associated with actual bill collection success.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
The steps of “software executing on a server”, “storage is updated by the software” and “software accessing a storage” incidentally recite “server” and “storage”.  No further details are recited in regards to either the server or the storage. When considered separately and in combination, they do not add significantly more to the abstract idea other than the recitation of these generic components.
The step of “the software sends the communication to the patient user” is an extra-solution activity of outputting data, which is a generic computer function recognized in the court decisions listed in MPEP § 2106.05(d).
Furthermore, unlike independent claims 1 and 17, the independent claim 10 lacks the “additional features” recited in independent claims 1 and 17 that provided the basis for overcoming the 35 USC § 101 rejections.  In independent claim 1 it was “machine learning” features similar to Example 39 of the 2019 PEG, and in claim 17 it was transforming into a unified format the data that was stored in different formats on different servers, similar to the features in Example 42 of the 2019 PEG.
All dependent claims 11-12, 14, and 16 are also rejected, by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Response to Amendment
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejections of claims 1-9 and 17 were previously withdrawn.  
The 35 U.S.C. 101 rejections of claims 18-20 are currently withdrawn.
The 35 U.S.C. 101 rejections of claims 10-12, 14, and 16 have been amended, as necessitated by applicant’s amendments to independent claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 6,757,898 B1 to Ilsen et. (Published June 29, 2004).
(See col.18, lines 21-34: “Receipt of information about the patient into the ePPi system allows the “narrowcast” of information to that patient, based upon the way that the practice elects to map visits to the standard and custom content. By narrowcast is meant the ability of the ePPi to target content delivery and alert messages to specific patients, in contrast with the more common “broadcast” of information to large groups of users. The ePPi system leverages the patient episodic data, and the database-resident relationships, to deliver content to individual patients, based on practice-specific rules and practice-specific site branding and formatting options. The POMS interface delivers the episodic data to the ePPi Service Center, thus providing the raw material upon which the ePPi acts (see, FIG. 2).”)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
June 11, 2022